Citation Nr: 0327372	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of an overpayment in death pension 
benefits, in the calculated amount of $5,484.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to January 
1965.  He also had approximately 3 years and 6 months of 
prior active duty.  He died in June 1996.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas.  A review of the record discloses that the 
appellant was assessed with an overpayment in the calculated 
amount of $10,968.00 in 1999, based upon unreported countable 
income.  In the October 1999 decision the appellant's request 
for waiver of this overpayment was granted in part, and 
denied in part.  In that decision, a waiver was granted with 
respect to $5,484.00 of the total indebtedness.  The 
appellant is seeking waiver of the remainder of the 
indebtedness, in the amount of $5,484.00. 


REMAND

A preliminary review of the record discloses that the 
appellant last completed a Financial Status Report (FSR), VA 
Form 20-5655, in 1999.  It is the opinion of the Board that 
the appellant should be given an opportunity to submit a more 
recent financial disclosure report for consideration in this 
matter.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the case is REMANDED for 
the following actions:

1. The RO is requested to furnish the 
appellant with a financial disclosure form, 
VA Form 20-5655, and ask her to complete the 
form and return it to the RO.  

2. After the development requested above has 
been completed, the RO should again refer the 
request for waiver to the Committee on 
Waivers and Compromises.  The Committee 
should then review the record and 
readjudicate the issue of waiver of recovery 
of the balance of the indebtedness, by 
applying all of the factors pertaining to 
equity and good conscience.  If the waiver 
request remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

This case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



